To compel respondent to amend a judgment so as to show that said judgment was for work and labor under Act No. 94, .Laws of 1887.
*535Denied April 22, 1891, with costs.
The suit was commenced November 19, 1889, for “ services as traveling 'agent, putting up machinery and labor done at the rate of $75 a month,” between October 22, 1883, and October 22, 1887. Judgment rendered September 17, 1890. Motion to amend made in March, 1891. The trial court was not asked to specify that any portion of the claim was preferred, nor was any claim made upon the trial that the same or any part thereof was a labor claim.
Respondent’s contention was, that the declaration did not claim, and the proofs did not show, it to be a labor claim; that there was nothing in the record to amend by; , that in order to get the benefit of the statute, the claim should be set forth as a labor claim in the declaration, and that the statute was not retroactive.